EXHIBIT 10.1


LIMITED PARTNERSHIP AGREEMENT
OF
RXR VAF III 1285 CO-INVESTOR PARALLEL LP






____________________________________________________________________________


THE INTERESTS ISSUED UNDER THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR
QUALIFIED UNDER THE APPLICABLE STATE SECURITIES LAWS, IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION AND QUALIFICATION PROVIDED IN THE SECURITIES ACT
AND THE APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION OR REGISTRATION UNDER THE APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION OR
QUALIFICATION IS NOT REQUIRED.
IN ADDITION, THE INTERESTS ISSUED UNDER THIS AGREEMENT MAY BE SOLD OR
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH
HEREIN.












11585382.7

--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
Page
ARTICLE I
GENERAL PROVISIONS
1
ARTICLE II
CERTAIN DEFINITIONS
2
ARTICLE III
FINANCING
9
ARTICLE IV
ALLOCATIONS OF PROFITS AND LOSSES
13
ARTICLE V
DISTRIBUTIONS
16
ARTICLE VI
MANAGEMENT
17
ARTICLE VII
MEETINGS
24
ARTICLE VIII
BOOKS, RECORDS AND BANK ACCOUNTS
24
ARTICLE IX
ASSIGNABILITY OF PARTNERSHIP INTERESTS; SALE OF THE INVESTMENT
27
ARTICLE X
DISSOLUTION AND TERMINATION
29
ARTICLE XI
INTENTIONALLY OMITTED
32
ARTICLE XII
MISCELLANEOUS
32
 
 
 
Annex A
Capital Commitments, Initial Capital Contributions and Percentage Interests
 
Annex B
Right of First Offer
 
 
 
 
 
 
 









11585382.7

--------------------------------------------------------------------------------








LIMITED PARTNERSHIP AGREEMENT


OF


RXR VAF III 1285 CO-INVESTOR PARALLEL LP


LIMITED PARTNERSHIP AGREEMENT, (the “Agreement”) dated as of May 20, 2016, of
RXR VAF III 1285 Co-Investor Parallel LP, a Delaware limited partnership (the
“Partnership”) having an address at c/o RXR Realty LLC, 625 RXR Plaza,
Uniondale, NY 11556, by and among RXR VAF III 1285 GP LP, a Delaware limited
partnership (the “General Partner”), and any persons admitted to the Partnership
in accordance with the terms of this Agreement as limited partners (each, a
“Limited Partner”). The Limited Partners of the Partnership and the General
Partner are hereinafter sometimes referred to collectively as the “Partners” and
each of them individually as a “Partner.” Certain capitalized terms used herein
are defined in Article II.
Background


WHEREAS, the General Partner formed the Partnership pursuant to the provisions
of the Delaware Revised Uniform Limited Partnership Act, as amended from time to
time (the “Act”), by causing the Certificate of Limited Partnership of the
Partnership to be filed with the Delaware Secretary of State on May 18, 2016,
pursuant to Section 17-201 of the Act (as may be amended or restated from time
to time hereafter, the “Certificate of Limited Partnership”);
WHEREAS, the Partnership will own certain indirect interests in the real
property commonly known as 1285 Avenue of the Americas (the “Investment”); and
WHEREAS, the Partners desire to be admitted to the Partnership and to set forth
the terms, covenants and conditions governing or pertaining to the Partnership,
as hereinafter provided in this Agreement.
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

GENERAL PROVISIONS
1.01. Formation of the Partnership. The Partners hereby agree to form and
maintain a Limited Partnership pursuant to the Act and this Agreement. The
General Partner shall have the authority (i) to execute, file and record any
amendments to, or restatements of, the Certificate of Limited Partnership, any
fictitious name certificates and/or other documents to comply with the laws of
the State of Delaware, and any other jurisdiction in which the Partnership shall
carry on its business and (ii) to designate and authorize any third party who
need not be a Partner of the Partnership to execute, file and record any such
amendments, restatements, certificates and/or other documents.






11585382.7

--------------------------------------------------------------------------------





1.02. Name and Principal Office of the Partnership. The Partnership shall be
conducted under the name of RXR VAF III 1285 Co-Investor Parallel LP, or any
other name the General Partner may determine. Its principal office shall be
located at c/o RXR Realty LLC, 625 RXR Plaza, Uniondale, NY 11556, or at such
other places within the United States as the General Partner may determine.
1.03. Business of the Partnership.
(a)    The business and purposes of the Partnership shall be to (i) acquire,
own, finance, refinance and manage equity interests in RXR VAF III 1285 Vehicle
LP, which owns certain indirect interests in the Investment and (ii) do such
other acts as the General Partner may deem necessary or advisable in connection
with the foregoing.
(b)    In order to carry out the business and purposes set forth in Section
1.03(a) hereof, the Partnership shall have the power to do all and everything
necessary, suitable or proper for the accomplishment of or in furtherance of any
of the purposes set forth herein, and to do every other act or acts, thing or
things, incidental or appurtenant to or arising from or connected with any of
such purposes.
(c)    The Partnership shall not engage in any business other than as provided
in this Section 1.03.
1.04. Term of the Partnership. The term of the Partnership (the “Term”)
commenced effective upon the filing of the Certificate of Limited Partnership of
the Partnership with the Delaware Secretary of State on May 18, 2016 and shall
continue in full force and effect until the earlier of:
(a)    the date that the Partnership is dissolved in accordance with the
provisions of Article X hereof; and
(b)    the date of the sale or disposition of the Investment.
1.05. Partners.
(a)    The General Partner of the Partnership shall be RXR VAF III 1285 GP LP.
Except as expressly provided in this Agreement, no other Person shall be
admitted as an additional or substitute General Partner of the Partnership.
(b)    The Limited Partners of the Partnership shall be listed in the books and
records of the Partnership. Except as expressly provided in this Agreement, no
Person shall be admitted as an additional or substitute Limited Partner of the
Partnership.

ARTICLE II

CERTAIN DEFINITIONS
For purposes of this Agreement, the following terms shall have the following
meanings:
“Act” shall have the meaning set forth in the Background Section.


2


11585382.7

--------------------------------------------------------------------------------





“Adjusted Capital Account Deficit” shall mean, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant tax year, after giving effect to the following adjustments:
(i)    credit to such Capital Account any amounts which such Partner is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to Section 1.704-1(b)(2)(ii)(c) of the
Regulations or the penultimate sentences of Sections 1.704-2(g)(1) and (i)(5) of
the Regulations; and
(ii)    debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.
The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.
“Adjusted Capital Contributions” means, with respect to each Partner, the total
amount of Capital Contributions made by such Partner pursuant to Sections 3.01,
3.02(a), 3.02(b), 3.02(c), 3.03 (excluding any Capital Contributions returned to
existing Limited Partners pursuant to such Section) and 10.02, less any Net
Distributable Cash and other amounts distributed to such Partner pursuant to
Section 5.01(a).
“Affiliate” means, with reference to a Person, (i) any Person directly or
indirectly Controlling, Controlled by or under common Control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting securities or beneficial interests of such Person, (iii) any
officer, director, partner, manager, general trustee or anyone acting in a
substantially similar capacity as to such Person; and (iv) any Person who is an
officer, director, general partner, trustee, or holder of ten percent (10%) or
more of the voting securities or beneficial interests of any of the foregoing;
provided that any separate investment account, feeder fund, alternative
investment vehicle or similar Person that is managed by the General Partner or
its Affiliates shall not be considered an Affiliate of the General Partner or
its Affiliates in any circumstance or for any purpose under this Agreement in
which the determination as to any action, decision or vote to be effected is
actually made or approved by the Person or Persons who are not themselves the
General Partner or an Affiliate of the General Partner (without regard to
whether such action, decision or vote to be effected is actually effected by the
General Partner or its Affiliate); provided further that 1285 Investor NT-NSR,
LLC shall not be considered an Affiliate of RXR for purposes of this Agreement.
“Agreement” means this Limited Partnership Agreement of the Partnership, as may
be amended or restated in accordance with the terms hereof.
“Authorized Representative” shall have the meaning set forth in
Section 12.12(a).
“Budget Act” means the Bipartisan Budget Act of 2015 (P.L. 114-74).
“Business Day” shall mean any day other than (a) Saturday or Sunday and (b) any
other day on which banks located in New York City are required or authorized by
law to remain closed.


3


11585382.7

--------------------------------------------------------------------------------





“Capital Account” shall mean an account for each Partner which shall consist of
its initial Capital Contribution to the Partnership as described in Section 3.01
hereof, and shall be increased by:
(a)    the amount of additional cash or other property (net of liabilities
assumed by the Partnership and liabilities to which such contributed property is
subject) contributed, or deemed to be contributed, by such Partner to the
Partnership in accordance with this Agreement; and
(b)    the amount of Profit and other items of income and gain allocated to such
Partner pursuant to Article IV hereof;
and shall be decreased by:

(c)    the amount of Loss and other items of deduction or loss allocated to such
Partner pursuant to Article IV hereof;
(d)    the amount of cash distributed to such Partner in accordance with this
Agreement; and
(e)    the fair market value of property other than cash distributed to such
Partner (net of liabilities assumed by such Partner and liabilities to which
such distributed property is subject).
The Capital Account of each Partner shall be further adjusted as set forth in
this Agreement. No Partner shall be required to restore any negative balance in
its Capital Account except as otherwise provided herein. In the event that all
or a portion of a Partnership Interest in the Partnership is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Partnership Interest.
“Capital Call Notice” shall have the meaning set forth in Section 3.02(a).
“Capital Commitment” means, with respect to any Partner, the capital commitment
of such Partner set forth on Annex A hereto, as the same may be amended from
time to time.
“Capital Contributions” means the contributions made to the Partnership by the
Partners in respect of their Capital Commitments.
“Certificate of Limited Partnership” shall have the meaning set forth in the
Background Section.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Company Act” shall have the meaning set forth in Section 9.01(a)(ii).
“Continuing Liability” shall have the meaning set forth in Section 10.02(a).
“Control” means the power to direct or cause the direction of the management or
policies of a company whether through ownership of securities, by contract or
otherwise, and “Controlling” and “Controlled” shall be interpreted accordingly.


4


11585382.7

--------------------------------------------------------------------------------





“Defaulting Partner” shall have the meaning set forth in Section 3.02(c).
“Due Date” shall have the meaning set forth in Section 3.02(b).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Event of Dissolution” shall have the meaning set forth in Section 10.01(a).
“Event of Withdrawal” means, with respect to any Partner, the death, incapacity,
dissolution, expulsion, withdrawal, insolvency or bankruptcy of such Partner.
For the purposes of this Agreement, the “bankruptcy” of a Partner shall be
deemed to occur only (i) when the Partner shall file a voluntary petition in
bankruptcy, or shall be adjudicated bankrupt or insolvent, or shall file any
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, or shall file any answer admitting
(or shall fail to contest) the material allegations of petition filed against
such entity in any such proceeding or shall seek or consent to or acquiesce in
the judicial appointment of any trustee, fiscal agent, receiver or liquidator of
such entity or of all or any substantial part of its properties or shall take
any action looking to its dissolution or liquidation; or (ii) if, within sixty
(60) days after the commencement of an action against the Partner seeking any
bankruptcy, reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been dismissed or all orders or
proceedings thereunder affecting the operations or the business of such entity
stayed, or if the stay of any such order or proceeding thereafter shall be set
aside, or if, within sixty (60) days after the judicial appointment without the
consent or acquiescence of such entity of any trustee, fiscal agent, receiver or
liquidator of such entity or of all or any substantial part of its properties,
such appointment shall not have been vacated. For purposes of this Agreement,
the “insolvency” of a Partner shall be deemed to occur only when the Partner
shall make an assignment for the benefit of creditors or shall admit in writing
that its assets are insufficient to pay its liabilities as they come due.
“Excess Nonrecourse Liability” means an “excess nonrecourse liability” within
the meaning of Section 1.752-3 (a) (3) of the Regulations.
“Fiscal Year” shall have the meaning set forth in Section 8.01.
“Fund General Partner” means the general partner of the VAF III Partnerships.
“General Partner” shall have the meaning set forth in the first paragraph
hereof.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(i)    the initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset at the time
of such contribution as reasonably determined by the General Partner;
(ii)    the Gross Asset Values of all Partnership assets may, in the sole
discretion of the General Partner, be adjusted to equal their respective gross
fair market values, as reasonably determined by the General Partner, as of the
following times: (a)


5


11585382.7

--------------------------------------------------------------------------------





the acquisition of an additional interest in the Partnership by any new or
existing Partner in exchange for more than a de minimis Capital Contribution;
(b) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership; (c) the grant of an interest in the Partnership (other than a de
minimis interest) as consideration for the provision of services to or for the
benefit of the Partnership by an existing Partner acting in a Partner capacity,
or by a new Partner acting in a Partner capacity, or in anticipation of becoming
a Partner; and (d) the liquidation of the Partnership within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations;
(iii)    the Gross Asset Value of any Partnership asset distributed to any
Partner shall be the gross fair market value of such asset on the date of
distribution, as reasonably determined by the General Partner; and
(iv)    the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations and Article V
hereof; provided, however, that Gross Asset Values shall not be adjusted
pursuant to this clause (iv) to the extent the General Partner determines that
an adjustment pursuant to clause (ii) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (iv).
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clause (i), (ii) or (iv) above, such Gross Asset Value shall thereafter be
adjusted in the same manner as would the asset’s adjusted basis for federal
income tax purposes, except that depreciation deductions shall be computed based
on the asset’s Gross Asset Value as so determined, rather than on its adjusted
tax basis.
“Indemnitees” shall have the meaning set forth in Section 6.03(a).
“Initial Closing Date” means May 20, 2016.
“Investment” shall have the meaning set forth in the Background Section.
“Limited Partner” shall have the meaning set forth in the first paragraph
hereof.
“Majority (or other specified percentage) in Interest of the Limited Partners”
means, at any time, those Limited Partners (excluding Defaulting Partners)
having Percentage Interests in the aggregate in excess of fifty percent (50%)
(or other specified percentage) of the aggregate Percentage Interests of all the
Limited Partners (excluding Defaulting Partners) in the Partnership.


“Modifications” shall have the meaning set forth in Section 6.01(e)(iv).
“Net Distributable Cash” shall mean the sum of: (w) the Partnership’s share of
cash distributions which the Partnership receives from its interest in the
Investment or any other of the Partnership’s assets and holdings (including any
amounts released from Partnership Reserves), together with any net proceeds or
other cash from the financing, refinancing or sale of its interest in the
Investment or any Partnership Affiliate, or from any other source, and (x) any
income earned


6


11585382.7

--------------------------------------------------------------------------------





on its cash holdings from temporary investments, reduced by the sum of: (y) any
expenses and liabilities incurred by the Partnership and (z) any amounts added
to Reserves. “Net Distributable Cash” shall not be reduced by depreciation,
amortization, cost recovery deductions or similar non-cash allowances.
“Non-Defaulting Partner” shall have the meaning set forth in Section 3.02(c).
“Nonrecourse Debt” means any Partnership liability to the extent that no Partner
or related person bears the economic risk of loss for such liability under
Section 1.752-2 of the Regulations.
“Nonrecourse Deductions” shall be determined as set forth in Section 1.704-2 (b)
(1) of the Regulations.
“Nonrecourse Liability” shall have the meaning set forth in Section
1.704-2(b)(3) of the Regulations.
“Notice Date” shall have the meaning set forth in Section 3.02(b).
“Partner” or “Partners” shall have the meaning in the first paragraph hereof.
“Partner Nonrecourse Debt” shall have the meaning set forth in Section 1.704-2
(b) (4) of the Regulations.
“Partner Nonrecourse Debt Minimum Gain” shall be determined as set forth in
Section 1.704-2 (i) (2) of the Regulations, and, as provided therein, shall
generally be the amount, with respect to each Partner Nonrecourse Debt, equal to
the Partnership Minimum Gain that would result if such Partner Nonrecourse Debt
were treated as a Nonrecourse Debt.
“Partner Nonrecourse Deductions” shall be determined in the manner set forth in
Section 1.704-2 (i) (1) of the Regulations.
“Partnership” shall have the meaning set forth in the first paragraph hereof.
“Partnership Interest” means, with respect to each Partner, its total economic
interest in the Partnership as a Partner, including its right to receive
distributions of Net Distributable Cash and allocations of Profit and Loss in
accordance with this Agreement.
“Partnership Minimum Gain” shall be determined as set forth in Section 1.704-2
(b) (2) of the Regulations.
“Percentage Interest” means, as to each Partner, the percentage determined by
dividing (i) the total Capital Contributions made by such Partner to the
Partnership pursuant to the terms of this Agreement, by (ii) an amount equal to
the total Capital Contributions made by all of the Partners to the Partnership
pursuant to the terms of this Agreement, provided that, for the avoidance of
doubt, capital contributions shall exclude any Priority Capital Contributions.
“Person” means a corporation, an association, a partnership (general or
limited), a joint venture, an estate, a trust, a limited liability company, a
limited liability partnership, any other legal entity, or an individual.


7


11585382.7

--------------------------------------------------------------------------------





“Principal” means any of Scott Rechler, Michael Maturo or Jason Barnett
(collectively, “Principals”).
“Priority Capital Contribution” shall have the meaning set forth in Section
3.02(g).
“Profits” and “Losses” mean, for each taxable year or other period, an amount
equal to the Partnership’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(i)    any income of the Partnership that is exempt from federal income tax and
not otherwise taken into account in computing Profits and Losses shall be added
to such taxable income or loss;
(ii)    any expenditures of the Partnership described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Section 1.704-1(b)(2)(iv)(i) of the Regulations, and not otherwise taken into
account in computing Profits or Losses shall be subtracted from such taxable
income or loss;
(iii)    if the Gross Asset Value of any Partnership asset is adjusted pursuant
to clause (ii), (iii) or (iv) of the definition of Gross Asset Value herein, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;
(iv)    gain or loss resulting from any disposition of Partnership property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
(v)    depreciation or other cost recovery deductions shall be computed based
upon the Gross Asset Values of the Partnership’s assets rather than upon such
assets’ adjusted bases for U.S. federal income tax purposes; and
(vi)    notwithstanding any other provisions hereof, any items which are
specially allocated pursuant to Article IV hereof shall not be taken into
account in computing Profits or Losses.
“Records” shall have the meaning set forth in Section 8.03(a).
“Regulations” means regulations, proposed regulations, and temporary regulations
promulgated under the Code from time to time.
“Removal Event” shall have the meaning set forth in Section 6.02(b).
“Reserves” means any reserves established or increased for the payment of
Partnership expenses or liabilities, in such amounts and for such reasons as
reasonably determined by the General Partner.


8


11585382.7

--------------------------------------------------------------------------------





“RXR” means RXR Realty LLC, a Delaware limited liability company, and its
successors whether by way of merger, business combination, sale of assets,
reincorporation, consolidation, recapitalization, liquidation, amalgamation or
similar transaction or otherwise.
“Security Instruments” shall have the meaning set forth in Section 6.01(e)(iii).
“Subsequent Closing” means a closing which occurs after the date hereof at which
any existing Partner increases its Capital Commitment, or any additional Limited
Partner is admitted to the Partnership in respect of a Capital Commitment.
“Tax Distributions” shall have the meaning set forth in Section 5.04.
“Term” shall have the meaning set forth in Section 1.04.
“Transfers” shall have the meaning set forth in Section 9.01(a).
“VAF III Partnership Agreements” means, collectively, the operating agreements
of the VAF III Partnerships.
“VAF III Partnerships” means, collectively, RXR Real Estate Value Added Fund –
Fund III LP, RXR RE VAF – Fund III Parallel A LP, RXR RE VAF – Fund III Parallel
B LP and RXR RE VAF – Fund III Parallel B (REIT) LP.
“Withdrawing Partner” shall have the meaning set forth in Section 9.02.

ARTICLE III

FINANCING
3.01. Capital Commitments and Initial Capital Contributions of the Partners.
(a)    The General Partner’s Capital Commitment and initial Capital Contribution
are set forth on Annex A to this Agreement.
(b)    The names of the initial Limited Partners and their respective Capital
Commitments and initial Capital Contributions are set forth on Annex A to this
Agreement.
3.02. Additional Capital Contributions; Loans
(a)    Within 10 Business Days after written notice from the General Partner (a
“Capital Call Notice”), the Partners shall (i) be required to fund additional
Capital Contributions in satisfaction of their respective Capital Commitments,
proportionately in relation to each Partner’s unfunded Capital Commitment and
(ii) to the extent the General Partner is requesting additional Capital
Contributions that would result in a Partner making aggregate Capital
Contributions in excess of such Partner’s Capital Commitment, have the option to
fund such requested additional Capital Contribution. The General Partner may
deliver Capital Call Notices for operating expenses, liabilities or other
obligations of the Partnership.
(b)    If any Partner fails to contribute the full amount of any additional
Capital Contributions required to be made pursuant to Section 3.02(a)(i) on or
prior to the date on


9


11585382.7

--------------------------------------------------------------------------------





which the additional Capital Contributions are required to be made (the “Due
Date”), but contributes its full share within ten (10) days after the date
notice is given to such Partner of that failure (the “Notice Date”), such
Partner shall also pay to the Partnership in addition to such additional Capital
Contribution, an amount equal to the sum of (A) an amount equivalent to interest
for the period beginning with the Due Date and ending with the date such
contribution is made by such Partner at a rate equal to fifteen percent (15%)
per annum, not to exceed the maximum amount permitted by law, during such period
on the full amount contributed, and (B) any additional actual out-of-pocket
costs required to be paid or incurred directly or indirectly by the Partnership
as a result of that Partner’s failure to make such additional Capital
Contributions on or prior to the Due Date.
(c)    If any Partner fails to contribute the full amount of any additional
Capital Contributions required to be made pursuant to Section 3.02(a)(i), within
ten (10) days after the Notice Date, the General Partner may elect, in its sole
discretion, that such Partner shall be a Defaulting Partner (the “Defaulting
Partner”) as of that tenth day, in which case, the General Partner may elect to
exercise one or more of the following remedies with respect to such Defaulting
Partner:
(i)    Such Defaulting Partner shall forfeit all of its voting, approval and
similar rights under this Agreement.
(ii)    The General Partner shall have the right, on behalf of the Partners
other than the Defaulting Partner (the “Non-Defaulting Partners”), exercisable
by notice from the General Partner to the Defaulting Partner to cause the
Partnership to pursue any available legal remedies against the Defaulting
Partner to collect the additional Capital Contributions and any other damages
(including consequential damages).
(iii)    The General Partner shall have the right to lend (or to permit another
Person to lend), to the Defaulting Partner the amount of such additional Capital
Contribution that was not made timely by the Defaulting Partner, the proceeds of
which loan are to be paid to the Partnership on behalf of the Defaulting Partner
as an additional Capital Contribution by the Defaulting Partner. Any loan under
this clause (iii) shall be a recourse loan to the Defaulting Partner, and shall
bear interest, compounded monthly, at the rate equal to twenty percent (20%) per
annum, not to exceed the maximum interest rate permitted by law, from the Due
Date until the date of repayment. Repayment of any such loan by the Defaulting
Partner shall be effected by causing the Partnership to pay directly to the
Persons who shall have made the loan, all distributions otherwise payable to the
Defaulting Partner under this Agreement as and when payable, instead of making
such distributions to the Defaulting Partner (with such distributions being
deemed for all purposes to have been made to the Defaulting Partner and then
paid by the Defaulting Partner to the Persons who shall have made the loan). Any
payments made with respect to the foregoing loans shall first be applied to
accrued but unpaid interest, and then be deemed a repayment of principal.
Notwithstanding the foregoing provisions of this clause (iii), the Defaulting
Partner shall be personally liable for the payment of interest and the repayment
of principal on any such loan contemplated by this clause (iii).
(iv)    The General Partner shall have the right to cause the Percentage
Interest, Capital Commitment, Adjusted Capital Contribution and Capital Account
of such Defaulting Partner to be reduced to zero (or to such other amount as
determined by the General Partner) and to reallocate the balance in such Capital
Account


10


11585382.7

--------------------------------------------------------------------------------





to the Capital Accounts of all other Partners pro rata in accordance with their
Percentage Interests.
(d)    Intentionally Omitted.
(e)    The provisions of this Section 3.02 are not intended to be for the
benefit of any creditor or other Person (other than a Partner) to whom any
debts, liabilities or obligations are owed by, or who otherwise has any claim
against, the Partnership or any of the Partners; and no such creditor or other
Person shall obtain any right under any such provision or by reason of any such
liability, obligation or otherwise against the Partnership or any of the
Partners. No Partner shall be required to make any loans or Capital
Contributions to the Partnership other than as provided for in Section 3.01,
Section 10.02 and this Section 3.02.
(f)    Subject to Section 5.05 and Section 10.02, or as otherwise required by
law, no Partner shall be required to return any distributions received by such
Partner from the Partnership. No Partner shall have the right to withdraw any
part of his Capital Contributions, or receive any distribution or consideration
for the fair value of its Partnership Interest, except as specifically provided
in this Agreement. Except as specifically provided in this Agreement, no time
has been agreed upon for the return of any Partner's Capital Contributions. No
Partner shall at any time withdraw from the Partnership except as expressly
provided in this Agreement. No Partner shall receive interest on its Capital
Contribution to the Partnership. At no time during the term of the Partnership
or upon dissolution and liquidation thereof shall any Partner with a negative
balance in its Capital Account have any obligation to the Partnership or the
other Partners to eliminate or restore such negative balance.
(g)    If, under the terms of any loan to the Partnership or any entity
established by the Partnership for the purpose of acquiring or owning an
Investment, any Principal or an Affiliate thereof is required to make any
payments under any guarantees, indemnity agreements or other Investment loan
documents not attributable to personal actions of the Principal outside the
scope of the General Partner’s authority in this Agreement, and giving rise to
liability under any guaranty, indemnity, or similar agreement executed by the
Principal or an Affiliate thereof, then each such payment shall be deemed to be
a “Priority Capital Contribution” made by the General Partner to the
Partnership; provided, however, that prior to any Principal or Affiliate making
any such Priority Capital Contribution, the Partnership shall request that the
Limited Partners fund any such payment pro rata in accordance with their
Percentage Interests, and a Priority Capital Contribution shall only be made in
the amount that has not been so funded by the Limited Partners; provided
further, that if the General Partner determines in its reasonable discretion
that the payment is required to be funded in a time frame that would not permit
the General Partner to call additional Capital Contributions while enabling the
Principal or Affiliate to comply with its obligations under the applicable
agreement, the Principal or Affiliate may make such Priority Capital
Contribution and subsequently request that the Limited Partners reimburse the
Principal or Affiliate for such Priority Capital Contribution, in which case,
the amount so reimbursed shall not be entitled to the preferred return described
in the following sentence. Unpaid Priority Capital Contributions shall be
entitled to a ten percent (10%) preferred return thereon, compounded annually,
which return shall be treated as a guaranteed payment within the meaning of
Section 707(c) of the Code. Priority Capital Contributions and the preferred
return thereon may only be paid out of Net Distributable Cash, to the extent it
is available, and before any other distributions of Net Distributable Cash are
made pursuant to Section 5.01. In the event that any Priority Capital
Contributions are deemed to have been made pursuant to this Section 3.02(g),
then, notwithstanding the provisions of Article


11


11585382.7

--------------------------------------------------------------------------------





V, Net Distributable Cash shall first be distributed to the General Partner
until it receives, pursuant to this Section 3.02(g), an amount equal to its
Priority Capital Contributions together with the preferred return accrued
thereon. Priority Capital Contributions shall not increase the General Partner’s
Percentage Interest and therefore shall not dilute the Percentage Interests of
the Limited Partners. Promptly after any Priority Capital Contribution is made,
the General Partner shall give written notice to the Advisory Committee of such
Priority Capital Contribution.
3.03. Admission of Additional Partners. If the Partnership requires additional
funds in excess of the Limited Partners’ Capital Commitments, the General
Partner shall request such funds from the Limited Partners, pro rata based on
their Percentage Interests; provided that the Limited Partners shall have no
obligation to make any additional Capital Contributions in excess of their
Capital Commitments. If, after making a request for funds in excess of the
Capital Commitments of the Limited Partners as provided in the previous
sentence, the Limited Partners have declined to fund such excess in full, and
the General Partner determines that additional funds are needed, the General
Partner, in its sole discretion, shall have the right, subject to Section
9.01(e), to admit additional Partners to the Partnership, or to permit an
existing Partner to increase its Capital Commitment, in one or more Subsequent
Closings without the consent of the Partners in accordance with the terms of
this Section 3.03. The Partners hereby consent to such admission of the
additional Partners and/or the increase in the Capital Commitment of other
existing Partners after the date hereof and agree to take all reasonable actions
requested by the General Partner to effectuate the same. Unless there has been a
material change or significant events relating to an Investment which would
justify an increased valuation in the reasonable determination of the General
Partner, such Partner participating in a Subsequent Closing will (A) remit to
the Partnership upon such admission or increase an amount equal to the product
of (i) a fraction, the numerator of which equals the additional Partner’s
Capital Commitment or the increase in the existing Partner’s Capital Commitment,
as the case may be, and the denominator of which equals the Capital Commitments
of all Partners (including the Capital Commitments of all additional Partners
and the increase in Capital Commitments of all existing Partners) and (ii) all
Adjusted Capital Contributions (and after taking into account any Capital
Contributions previously returned to the Partners pursuant to this Agreement and
any contributions or distributions pursuant to this Section 3.03), and (B) make
an additional contribution (which shall not be deemed a Capital Contribution),
calculated in the same manner as interest, on the amounts described in clause
(A) of this sentence at an annual rate equal to ten percent (10%) calculated
from the date on which Capital Contributions would have been made if such
Partner had been admitted to the Partnership on the date hereof or in the case
of a Partner increasing its Capital Commitment, such Capital Commitment had been
made on the date hereof. Capital Contributions and the additional contributions
made by Partners admitted at a Subsequent Closing may be paid to existing
Limited Partners pro rata in accordance with their Adjusted Capital
Contributions immediately prior to the Subsequent Closing. Capital Contributions
made pursuant to clauses (A) and (B) of this Section 3.03 shall be made in
satisfaction of the Capital Commitments of the contributing Limited Partners,
and the Capital Contributions and other amounts contributed pursuant to clauses
(A) and (C) of this Section 3.03 shall be paid to existing Limited Partners pro
rata in accordance with their Adjusted Capital Contributions. Capital
Contributions made pursuant to clause (A) of this Section 3.03(i) and paid
pursuant hereto to a Partner will be added to the unfunded Capital Commitment of
the receiving Partners and will be subject to recall as a Capital Contribution
pursuant to the terms hereof. If, in connection with either the admission of
Partners after the date hereof or an increase in a Partner’s Capital Commitment
after the date hereof, an additional amount is paid to and a portion of a
Capital Contribution is returned to a Limited Partner, it shall be treated for
all purposes (other than for tax purposes) as if such capital had never been
contributed.


12


11585382.7

--------------------------------------------------------------------------------






ARTICLE IV

ALLOCATIONS OF PROFITS AND LOSSES
4.01. Losses. Except as otherwise provided in this Article IV, Losses of the
Partnership for each taxable year (or portion thereof) shall be allocated as
follows:
(a)    first, to the Partners that have received an allocation of Profits
pursuant to Section 4.02(b), in the same ratio as such prior allocations, in an
amount sufficient to reverse such prior allocations, and in the reverse of the
chronological order in which such prior allocations were made; and
(b)    second, to the Partners, pro rata in accordance with their respective
Percentage Interests.
4.02. Profits. Except as otherwise provided in this Article IV, Profits of the
Partnership for each taxable year (or portion thereof) shall be allocated as
follows:
(a)    first, to the Partners proportionately in an amount equal to (i) the
cumulative Losses allocated pursuant to Section 4.01(b) to each such Partner
over (ii) the cumulative Profits allocated pursuant to this Section 4.02(a) to
each such Partner for all prior taxable years (or portions thereof); and
(b)    second, remaining Profits shall be allocated to each Partner in an amount
such that Profits, on an aggregate basis since the inception of the Partnership,
are proportionate to the distributions (other than distributions that represent
repayment of Priority Capital Contributions and the preferred return thereon or
Capital Contributions) that such Partner received or would receive as of the end
of such taxable year (or other period) if all of the Partnership’s Profits
(determined on an aggregate basis since the inception of the Partnership)
consisted of Net Distributable Cash that was distributed as of such year-end
pursuant to Article V (other than Section 5.01(a) and less any actual
distributions made pursuant to Article V).
4.03. Special Allocations.
(a)    Partnership Minimum Gain Chargeback. Notwithstanding anything contained
in this Article IV to the contrary, if there is a net decrease in Partnership
Minimum Gain during any taxable year (or other period), except as otherwise
permitted by Sections 1.704-2(f)(2), (3), (4) and (5) of the Regulations, items
of Partnership income and gain for such taxable year (and subsequent years, if
necessary) in the order provided in Section 1.704-2(j)(2)(i) of the Regulations
shall be allocated among all Partners whose shares of Partnership Minimum Gain
decreased during that year in proportion to and to the extent of such Partner’s
share of the net decrease in Partnership Minimum Gain during such year. The
allocation contained in this Section 4.03(a) is intended to be a minimum gain
chargeback within the meaning of Section 1.704-2 of the Regulations, and shall
be interpreted consistently therewith.
(b)    Partnership Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding
anything contained in Article IV to the contrary, if there is a net decrease in
Partner Nonrecourse Debt Minimum Gain during any taxable year (or other period),
except as provided in Section 1.704-2(i) of the Regulations, items of
Partnership income and gain for such taxable year (and subsequent years, if
necessary) in the order provided in Section 1.704-2(j)(2)(ii) of the


13


11585382.7

--------------------------------------------------------------------------------





Regulations shall be allocated among all Partners whose share of Partner
Nonrecourse Debt Minimum Gain decreased during that year in proportion to and to
the extent of such Partner’s share of the net decrease in Partner Nonrecourse
Debt Minimum Gain during such year. This Section 4.03(b) is intended to comply
with the minimum gain chargeback requirement in Section 1.704-2 of the
Regulations and shall be interpreted consistently therewith. Excess Nonrecourse
Liabilities shall be allocated among the Partners in accordance with their
Percentage Interests.
(c)    Loss Limitation. Notwithstanding anything to the contrary in this Section
4.03, the amount of items of Partnership expense and loss allocated pursuant to
this Section 4.03 to any Partner shall not exceed the maximum amount of such
items that can be so allocated without causing such Partner (other than the
General Partner) to have an Adjusted Capital Account Deficit at the end of any
taxable year (or other period). All such items in excess of the limitation set
forth in this Section 4.03(c) shall be allocated first to Partners who would not
have an Adjusted Capital Account Deficit, pro rata, until no Partner would be
entitled to any further allocation, and thereafter to the General Partner.
(d)    Qualified Income Offset. Notwithstanding any provisions of Article IV to
the contrary, in the event any Partner unexpectedly receives any adjustments,
allocations, or distributions described in Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) of the Regulations, items of
Partnership income and gain (including gross income) shall be specially
allocated to each such Partner in an amount and manner sufficient to eliminate,
to the extent required by the Regulations, the Adjusted Capital Account Deficit
of such Partner as quickly as possible, provided that an allocation pursuant to
this Section 4.03(d) shall be made only if and to the extent that such Partner
would have an Adjusted Capital Account Deficit. The allocation contained in this
Section 4.03(d) is intended to be a “qualified income offset” within the meaning
of Section 1.704-1(b)(2)(ii)(d) of the Regulations, and shall be subject
thereto.
(e)    Ordering. Sections 4.03(a), (b), (c) and (d) hereof shall be applied in
the order provided in Section 1.704-2 of the Regulations.
(f)    Section 754 Election Adjustments. To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
743(b) is required, pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations,
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such section of the Regulations.
(g)    Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year or
other period shall be allocated in accordance with Section 4.01(b).
(h)    Partner Nonrecourse Deductions. In accordance with Section 1.704-2(i)(1)
of the Regulations, any item of Partnership loss or deduction which is
attributable to Partner Nonrecourse Debt for which a Partner bears the economic
risk of loss (such as a non-recourse loan made by a Partner to the Partnership
or an otherwise non-recourse loan to the Partnership that has been guaranteed by
a Partner) shall be allocated to that Partner to the extent of its economic risk
of loss.


14


11585382.7

--------------------------------------------------------------------------------





(i)    Varying Interests. If, in accordance with the terms of Section 9.01, a
Partner sells or exchanges its interest in the Partnership or otherwise is
admitted as a substituted Partner, Profits and Losses shall be allocated between
the transferor and the transferee in accordance with Section 9.01(d).
(j)    Intent of Allocations; Modification. It is intended that prior to a
distribution of the proceeds from a liquidation of the Partnership pursuant to
Section 10.01 hereof, the positive Capital Account balance of each Partner shall
be equal to the amount that such Partner is entitled to receive pursuant to such
Section. Accordingly, notwithstanding anything to the contrary in this Article
IV, to the extent permissible under Sections 704(b) of the Code and the
Regulations promulgated thereunder, Profits and Losses and, if necessary, items
of gross income and gross deductions, of the Partnership for the year of
liquidation of the Partnership (or, if earlier, the year in which all or
substantially all of the is assets are sold, transferred or disposed of) shall
be allocated among the Partners so as to bring the positive Capital Account
balance of each Partner as close as possible to the amount that such Partner is
entitled to receive pursuant to Section 10.01.
4.04. Tax Allocations: Code Section 704(c).
(a)    For federal income tax purposes, except as otherwise provided in Section
4.04(b), each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its corresponding item of book income, gain,
loss or deduction is allocated pursuant to this Article IV.
(b)    In accordance with Section 704(c) of the Code and the Regulations
thereunder, income, gain, loss and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners under any reasonable method selected by the General
Partner so as to take account of any variation between the adjusted basis of
such property to the Partnership for federal income tax purposes and its initial
Gross Asset Value.
If the Gross Asset Value of any Partnership asset is adjusted pursuant to clause
(ii) or (iv) of the definition thereof, subsequent allocations of income, gain,
loss and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code Section
704(c) and the Regulations thereunder.
Any elections or other decisions relating to such allocations shall be made by
the General Partner in a manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 4.04(b) are
solely for purposes of federal, state and local taxes and shall not affect, or
in any way be taken into account in computing, any Partner’s Capital Account or
share of Profits, Losses, other items or distributions pursuant to any provision
of this Agreement
(c)    The provisions of this Article IV (and other related provisions in this
Agreement) pertaining to the allocation of items of Partnership income, gain,
loss, deductions, and credits shall be interpreted consistently with the
Regulations, and to the extent unintentionally inconsistent with such
Regulations, shall be deemed to be modified to the extent necessary to make such
provisions consistent with the Regulations.


15


11585382.7

--------------------------------------------------------------------------------






ARTICLE V

DISTRIBUTIONS
5.01. Distributions of Net Distributable Cash. Subject to the other provisions
of this Article V, Net Distributable Cash, if any, for each Fiscal Year or part
thereof (after deducting therefrom, and paying, to the extent of such available
funds, any unreturned Priority Capital Contributions and preferred returns
thereon) shall initially be apportioned among the Partners in accordance with
their respective Percentage Interests and shall be distributed quarterly to the
Partners. If there is a change in the Percentage Interests of any of the
Partners during any period in which Net Distributable Cash has been received by
the Partnership, such distributions shall be made to the Partners in a manner
reasonably determined by the General Partner which takes into account the
varying interests of the Partners during such period, using an interim closing
of the books method.
5.02. Distributions in Kind.
(a)    No Partner has a right to any distribution in any form other than cash.
(b)    The Partnership may not make a distribution in kind unless approved by
both the General Partner and the Partner receiving the in-kind distribution.
5.03. Limitations on Distributions. No distribution shall be made to the
Partners if such distribution would violate the Act.
5.04. Intentionally Omitted.
5.05. Withholding.
(a)    The General Partner may withhold and pay over to the Internal Revenue
Service (or any other relevant taxing authority) such amounts as the Partnership
is required to withhold or otherwise pay, pursuant to the Code or any other
applicable law, on account of a Partner's allocable share of the Partnership's
items of gross income, income, gain, or other attributes for tax purposes.
(b)    For purposes of this Agreement, any taxes so withheld or any taxes paid
over by the Partnership or otherwise incurred directly or indirectly, including
under Section 6225 of the Code as amended by the Budget Act, with respect to a
Partner's allocable share of the Partnership's gross income, income, gain or
other attributes for tax purposes, or amounts which are otherwise properly
allocable to a Partner, shall be deemed to be a distribution or payment to such
Partner, reducing the amount otherwise distributable to such Partner pursuant to
this Agreement and reducing the Capital Account of such Partner. If the
Partnership or the General Partner itself pays or incurs any tax (including
penalties or interest) or similar charge directly or indirectly in respect of
any Partner, including under Section 6225 of the Code as amended by the Budget
Act, or pays or incurs any amount (including any tax, penalties or interest) in
respect of any failure to pay or withhold any tax or similar charge in respect
of any Partner as required by applicable law directly or indirectly that is not
withheld from distribution to such Partner, such Partner shall on demand
reimburse the Partnership for such amounts plus interest thereon (accruing from
the date such payment was made by the person entitled to reimbursement) at the
rate of fifteen percent (15%) per annum, compounded quarterly on the first day
of each calendar quarter, from


16


11585382.7

--------------------------------------------------------------------------------





and after the date on which the Partnership has given notice to such Partner.
Such reimbursement shall not constitute a Capital Contribution and shall not
reduce such Partner’s unfunded Capital Commitment. In addition to all other
rights and remedies of the General Partner or the Partnership at law or in
equity with respect to amounts owed by a Partner to the Partnership pursuant to
this Section 5.05(b), the General Partner shall have the right to offset, or
cause to be offset, against any such Partner’s distributions under this
Agreement all amounts owed by such Partner to the General Partner or the
Partnership pursuant to this Section 5.05(b). A Partner’s reimbursement
obligation arising under this Section 5.05(b) prior to a transfer by such
Partner of its Percentage Interest in the Partnership or a withdrawal by such
Partner shall continue after such transfer or withdrawal. A Partner’s
reimbursement obligation arising under this Section 5.05(b) with respect to
taxes withheld, paid over, or otherwise incurred directly or indirectly by the
Partnership (i) pursuant to Section 6225 of the Code or (ii) that are so
withheld, paid over, or otherwise incurred directly or indirectly by the
Partnership prior to the termination of the Partnership shall survive the
dissolution and termination of the Partnership.    
(c)    The General Partner shall not be obligated to apply for or obtain a
reduction of or exemption from withholding tax on behalf of any Partner that may
be eligible for such reduction or exemption. To the extent that a Partner claims
to be entitled to a reduced rate of, or exemption from, a withholding tax
pursuant to an applicable income tax treaty, or otherwise, the Partner shall
furnish the General Partner with such information and forms as such Partner may
be required to complete where necessary to comply with any and all laws and
regulations governing the obligations of withholding tax agents. Each Partner
will fully comply with any reasonable requests for information from the General
Partner with regard to any withholding tax. Each Partner represents and warrants
that any information and forms furnished by such Partner pursuant to this
Section 5.05(c) shall be true and accurate and agrees to indemnify the
Partnership and each of the Partners from any and all damages, costs and
expenses resulting from the filing of inaccurate or incomplete information or
forms relating to such withholding taxes.
5.06. Special Allocations and Distributions. The General Partner is authorized
to adjust allocations and distributions under this Agreement to give effect to
any fee arrangements with any Partner.

ARTICLE VI

MANAGEMENT
6.01. Authority of the General Partner.
(a)    The business and affairs of the Partnership shall be carried on and
managed by the General Partner, who shall have full and complete discretion with
respect thereto, subject solely to the express limitations contained in this
Section 6.01.
(b)    The General Partner shall devote to the Partnership business such time as
it shall determine to be required for the management of the business and affairs
of the Partnership. The General Partner shall have all necessary and appropriate
powers to carry out the business purposes of the Partnership set forth in
Section 1.03.
(c)    The General Partner may, from time to time, cause the Partnership to
enter into transactions with the General Partner, the Principals, or their
respective Affiliates, immediate family members, family trusts or estate
planning vehicles, so long as such transactions


17


11585382.7

--------------------------------------------------------------------------------





are on terms no less favorable than those of similarly-situated
vertically-integrated owner/operators providing such services through an
Affiliate, including, but not limited to, providing leasing, management,
construction and development services, and further provided that transactions
for the purchase by the Partnership of assets from, the sale of Partnership
assets to, or the investment by the Partnership in assets in which any of the
foregoing parties owns at least a ten percent (10%) beneficial interest, or
which any of the foregoing parties Controls, shall be permitted only to the
extent they are permitted by the VAF III Partnership Agreements or approved by
the limited partners of the VAF III Partnerships or the advisory committee of
the VAF III Partnerships. Notwithstanding the foregoing, neither the General
Partner nor any Affiliate thereof is entitled to any acquisition, financing or
disposition fee from the Partnership or any entity in which the Partnership owns
an interest.
(d)    Subject to the approvals expressly required by this Agreement and the
Act, the General Partner shall have the authority, acting alone, to make any
decision, sign any document, and otherwise take any action on behalf of the
Partnership; and any Person dealing with the Partnership may rely on the
authority of the General Partner to take such action unilaterally without
further inquiry into the provisions of this Agreement.
(e)    Without limiting the generality of Section 6.01(a), but subject to the
approvals expressly required by this Agreement and the Act, the General Partner
shall conduct the business and affairs of the Partnership and shall be empowered
to make all decisions and take all actions with respect thereto, without the
consent of any Partner, including, without limitation, to take or cause to be
taken any of the following at the expense and in the name of the Partnership or
any Partnership Affiliate, as the case may be:
(i)    to expend the capital and revenues of the Partnership in furtherance of
the Partnership's business, including in connection with the acquisition,
ownership, financing, leasing, developing and disposition of the Investment, and
to make all decisions, give all consents, execute all documents, and exercise
all rights of the Partnership or any Partnership Affiliate, as the case may be,
in connection therewith;
(ii)    to negotiate, enter into, make, perform, supervise the performance of,
amend or modify, make all decisions, give all consents and exercise all rights
of the Partnership under contracts, agreements and other undertakings to which
the Partnership or any Partnership Affiliate, as the case may be, is a party,
and to do such other acts, as it deems necessary or advisable for the operation,
maintenance, management and the conduct of the business of the Partnership or
any Partnership Affiliate, as the case may be;
(iii)    to incur indebtedness, whether secured or unsecured, whether senior or
subordinated, including debt which provides for the payment of contingent
interest or participation in cash flow and capital proceeds, and to make, issue,
accept, endorse and execute promissory notes, mortgages, deeds of trust,
assignments, pledge and security agreements (including pledges of Capital
Commitments to the Partnership), drafts, bills of exchange and other instruments
evidencing or securing any Partnership or Partnership Affiliate indebtedness
(collectively referred to as “Security Instruments”) on behalf of the
Partnership or any Partnership Affiliate, as the case may be, all without limit
as to amount, and to secure the repayment of any such indebtedness by mortgage,
pledge,


18


11585382.7

--------------------------------------------------------------------------------





or assignment of, or security interest in, all or any part of the Investments
and other assets then owned or thereafter acquired by the Partnership, any
Partnership Affiliate.
(iv)    to refinance, recast, increase, decrease, extend the term of, or
otherwise modify on behalf of the Partnership or any Partnership Affiliate, as
the case may be (collectively referred to as “Modifications”) any other
Partnership or Partnership Affiliate indebtedness and, in connection therewith,
to execute any Modifications of any Security Instruments, and/or any other
documents pertaining to entering into or modifying any Partnership or
Partnership Affiliate indebtedness;
(v)    to lease, manage, develop and otherwise deal with the Investment on such
terms as the General Partner shall determine;
(vi)    to sell, exchange or otherwise dispose of the Investment to any Persons
on such terms and conditions (including purchase money financing) as the General
Partner shall determine;
(vii)    to prepay, in whole or in part, at any time, any Partnership or
Partnership Affiliate indebtedness, and to arrange for the release of the
Investment should it have been pledged as collateral for any Partnership or
Partnership Affiliate indebtedness;
(viii)    to procure and maintain with responsible companies title insurance,
liability insurance, casualty, fire and extended coverage insurance in respect
of the Investment, the Partnership, and Partnership Affiliates, and such other
insurance as may be available in such amounts and covering such risks as are
deemed appropriate by the General Partner;
(ix)    to open, maintain and close bank accounts and to draw checks and other
orders for the payment of money; and to credit facilities, including, but not
limited to, a credit line to provide the Partnership with working capital;
(x)    to employ such accountants and attorneys and similar professional
consultants, necessary or appropriate to carry out the business and affairs of
the Partnership and/or Partnership Affiliates, and to pay the fees, expenses,
salaries, wages and other compensation of such Persons;
(xi)    to pay, extend, renew, modify, adjust, waive, settle, submit to
arbitration, prosecute, defend or compromise, upon such terms as it may
determine and upon such evidence as it may deem sufficient, any obligation,
suit, liability, cause of action or claim, including claims for taxes, either in
favor of or against the Partnership and/or any Partnership Affiliate;
(xii)    to invest funds of the Partnership and/or Partnership Affiliates which
are temporarily not needed for Partnership or such Partnership Affiliate
purposes in accordance with Section 8.06 hereof;
(xiii)    to cause the Partnership and/or Partnership Affiliates to comply with
all applicable legal requirements and to discharge all of the Partnership’s
and/or Partnership Affiliate’s duties, responsibilities and obligations under
the agreements to which it is from time to time a party;


19


11585382.7

--------------------------------------------------------------------------------





(xiv)    subject to Section 6.06(a), to pay any and all fees and to make any and
all expenditures necessary or appropriate in connection with (a) the
organization of the Partnership and any Partnership Affiliate, (b) the offering
and sale of Partnership Interests, (c) the management of the affairs of the
Partnership and Partnership Affiliates and (d) the carrying out of the
Partnership’s obligations and responsibilities under this Agreement; and
(xv)    to enter into agreements and contracts with third parties in furtherance
of the Partnership’s business, including, but not limited to, the sale, leasing,
financing or any other transfer of all or a portion of an investment.
(f)    The General Partner or any Affiliate will not do any act in contravention
of this Agreement or any applicable law or regulation.
6.02. Removal of the General Partner.
(a)    Limited Partners (not Affiliated with RXR) shall have the right to
replace the General Partner following a determination by a court of competent
jurisdiction in a final non-appealable judgment that any of the following events
has occurred:
(i)    Fraudulent conduct by the General Partner or the Principal in connection
with the performance of their duties to the Partnership;
(ii)    Intentional misconduct by the General Partner or the Principal in
connection with the performance of their duties to the Partnership;
(iii)    Gross negligence by the General Partner or the Principal in connection
with the performance of their duties to the Partnership that shall have a
material adverse effect on the Partnership;
(iv)    Intentional material breach of this Agreement by the General Partner; or
(v)    A Removal Event (as such term is defined in the VAF III Partnership
Agreements) of the Fund General Partner as general partner of any of the VAF III
Partnerships.
(b)    Any determination under Section 6.02(a) to replace the General Partner (a
“Removal Event”) shall be made no later than one hundred and eighty (180) days
after the date on which the Limited Partners shall have been notified of such
final non-appealable court determination.
(c)    In the event that a Removal Event occurs and the General Partner is
replaced pursuant to Section 6.02(a), (i) such replaced General Partner shall be
entitled to receive all distributions that otherwise would have been
distributable to it pursuant to this Agreement as if it had not been removed as
the general partner of the Partnership with respect to the Investment and (ii)
the Indemnitees (as defined below) shall remain entitled to exculpation and
indemnification from the Partnership pursuant to Section 6.03 below with respect
to any matter arising prior to such removal. The replaced General Partner shall
have no liability to the Partnership as a general partner in respect of any
matter arising after its removal as General Partner.


20


11585382.7

--------------------------------------------------------------------------------





6.03. Liability and Indemnification.
(a)    To the fullest extent permitted by law, none of the General Partner or
its Affiliates, officers, directors, agents, stockholders, members, employees
and partners (other than Limited Partners in their capacity as such), and any
other person who serves at the request of the General Partner on behalf of the
Partnership as an officer, director, partner (other than Limited Partners in
their capacity as such), employee or agent of any other entities who serve in
such capacities in furtherance of the Partnership’s business activities or
affairs (collectively, the “Indemnitees”) shall be liable to the Partnership or
to any Limited Partner for (i) any act or omission taken in good faith or
suffered by the Indemnitees in connection with the conduct of the business or
affairs of the Partnership or otherwise in connection with this Agreement or the
matters contemplated herein, unless and to the extent that such act or omission
resulted from an Indemnitee’s fraud, willful misconduct or gross negligence;
provided that nothing herein shall constitute a waiver or limitation of any
rights which a Partner or the Partnership may have under applicable United
States federal securities laws or other laws and which may not be waived, or
(ii) any mistake, negligence, dishonesty or bad faith of any broker, adviser or
other agent of the Partnership (that is not an Affiliate of the General Partner)
selected, engaged or retained with reasonable care by the General Partner. To
the extent that, at law or in equity, the General Partner has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to
another Partner, the General Partner acting under this Agreement shall not be
liable to the Partnership or to any such other Partner for its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they expand or restrict the duties and liabilities of the
General Partner otherwise existing at law or in equity, are agreed by the
Partners to modify to that extent such other duties and liabilities of the
General Partner (to the extent permitted by applicable law). The General Partner
agrees that the General Partner and its Affiliates, officers, directors, agents,
stockholders, members, employees or partners shall not have a right to
indemnification for disputes or claims by and between the General Partner and/or
its Affiliates, officers, directors, agents, stockholders, members, employees or
partners. The Partnership shall not be required to indemnify the General Partner
from and against any successful claims, liabilities, damages, losses, costs and
expenses against the General Partner arising out of or in connection with an
intentional material breach of this Agreement by the General Partner.
(b)    To the fullest extent permitted by law, each Indemnitee shall be
indemnified and held harmless out of the assets held by the General Partner on
behalf of the Partnership from and against any and all claims, liabilities,
damages, losses, costs and expenses (including amounts paid in satisfaction of
judgments, in compromises and settlements, as fines and penalties and legal or
other costs and reasonable expenses of investigating or defending against any
claim or alleged claim) of any nature whatsoever, known or unknown, liquidated
or unliquidated, that are incurred by any Indemnitee and/or to which such
Indemnitee may be subject by reason of its activities on behalf of the
Partnership or in furtherance of the interest of the Partnership or otherwise
arising out of or in connection with the affairs of the Partnership, including
the performance by such Indemnitee of any of the General Partner’s
responsibilities hereunder or otherwise in connection with the matters
contemplated herein; provided, that: (i) an Indemnitee shall be entitled to
indemnification hereunder only to the extent that such Indemnitee’s conduct did
not constitute fraud, willful misconduct or gross negligence; (ii) nothing
herein shall constitute a waiver or limitation of any rights which a Partner or
the Partnership may have under applicable United States federal securities laws
or other laws and which may not be waived and (iii) the Partnership’s
obligations hereunder shall not apply with respect to (x) economic losses or tax
obligations incurred by any Indemnitee as a result of such Indemnitee’s
ownership of an Interest


21


11585382.7

--------------------------------------------------------------------------------





or (y) expenses of the Partnership that an Indemnitee has agreed to bear.
Subject to Section 10.02, the satisfaction of any indemnification and any
holding harmless pursuant to this Section 6.03 shall be from and limited to
Partnership assets, no Limited Partner shall have any obligation to make Capital
Contributions to fund its share of any indemnification obligations under this
Section 6.03 in excess of such Limited Partner’s unfunded Capital Commitment,
and no Partner shall have any personal liability on account thereof.
(c)    Expenses reasonably incurred by an Indemnitee in defense or settlement of
any claim that may be subject to a right of indemnification hereunder shall be
advanced by the Partnership prior to the final disposition thereof upon receipt
of an undertaking by or on behalf of the Indemnitee to repay such amount to the
extent that it shall be determined ultimately that such Indemnitee is not
entitled to be indemnified hereunder. No advances shall be made by the
Partnership under this Section without the prior written consent of the General
Partner; provided, that the Partnership shall not advance funds to the General
Partner or its Affiliates for legal expenses or other costs incurred as a result
of any legal action or proceeding commenced against the General Partner or its
Affiliates by a Majority in Interest of the Limited Partners. In addition, the
General Partner hereby agrees that any expenses incurred by an Indemnitee
pursuant to Section 6.03(c) of this Agreement shall not be advanced or repaid to
such Indemnitee if the expenses incurred are in connection with the defense or
settlement of a claim resulting from a dispute between the General Partner and
one of its respective Affiliates, officers, directors, agents, stockholders,
members, employees or partners.
(d)    The right of any Indemnitee to the indemnification provided herein shall
be cumulative of, and in addition to, any and all rights to which such
Indemnitee may otherwise be entitled by contract or as a matter of law or equity
and shall extend to such Indemnitee’s successors and assigns.
(e)    Any Person entitled to indemnification from the Partnership hereunder
shall first seek recovery under any other indemnity or any insurance policies by
which such Person is indemnified or covered, as the case may be, but only to the
extent that the indemnitor with respect to such indemnity or the insurer with
respect to such insurance policy provides (or acknowledges its obligation to
provide) such indemnity or coverage on a timely basis, as the case may be, and,
if such Person is other than the General Partner, such Person shall obtain the
written consent of the General Partner prior to entering into any compromise or
settlement which would result in an obligation of the Partnership to indemnify
such Person. If liabilities arise out of the conduct of the affairs of the
Partnership and any other Person for which the Person entitled to
indemnification from the Partnership hereunder was then acting in a similar
capacity, the amount of the indemnification provided by the Partnership shall be
limited to the Partnership’s proportionate share thereof as determined in good
faith by the General Partner in light of its fiduciary duties to the Partnership
and the Limited Partners. The General Partner may cause the Partnership, at the
Partnership’s expense, to purchase insurance to insure the Indemnitees against
liability hereunder, including, without limitation, for a breach or an alleged
breach of their responsibilities hereunder.
6.04. Limited Partners Shall Not Manage the Partnership. No Limited Partner, as
such, either alone or acting with any other Limited Partners, shall (i)  take
any part in the control of the business or affairs of the Partnership, (ii) 
have any voice in the management or operation of any Partnership property or
business, (iii)  have any approval, voting or consent rights except as otherwise
expressly provided in this Agreement, (iv) have any right to remove the General
Partner, except as otherwise expressly provided in this Agreement, (v) have the
authority or power


22


11585382.7

--------------------------------------------------------------------------------





to act as agent for or on behalf of the Partnership or any other Partner, (vi) 
perform any act which would be binding on the Partnership or any other Partner,
or (vii)  incur any expenses on behalf of or with respect to the Partnership.
6.05. Certain Conflicts of Interest. Except as expressly restricted by this
Agreement with respect to the General Partner and its Affiliates, Partners and
their Affiliates may engage in and possess interests in other business ventures,
including the ownership, operation, financing and management of other real
estate assets, independently or with others (including activities which may
compete with the Partnership and/or Partnership Affiliates), and such activity
shall not breach any Partner’s fiduciary duty to the Partnership and the other
Partners. Neither the Partnership nor any Partner shall by virtue of this
Agreement have any right, title or interest in such ventures.
6.06. Expenses.
(a)    In addition to all other expenses contemplated to be paid by the
Partnership hereunder, the Partnership shall pay all costs and expenses of the
Partnership and/or the General Partner, including, without limitation, (i) fees
and expenses incurred in connection with the organization of the Partnership,
(ii) transfer and other taxes, duties and costs related to the acquisition,
holding, disposing of or qualification for sale of the Investment,
(iii) reasonable expenses for liability insurance, including directors and
officers liability insurance, (iv) other legal, accounting, auditing, appraisal,
administrative and accounting expenses, fees for outside services, custodial
fees, (v) reasonable insurance and litigation expenses, (vi) expenses incurred
in connection with annual or special meetings of the Partnership and periodic
reports to the Partners and (vii) taxes and other governmental fees and charges
payable by the Partnership. The Partnership shall not pay, and the General
Partner shall be responsible for, (w) any placement agent fees payable to a
placement agent retained by the General Partner in connection with the admission
of any Limited Partner; (x) the compensation of any employees of the
Partnership, the General Partner or their Affiliates who render services to the
Partnership or the General Partner; provided that the General Partner or its
Affiliates can charge the Partnership market rates for professional services
(such as legal (including without limitation in connection with leasing
services), accounting, tax preparation, architectural/engineering and other
services) rendered by any employees of the Partnership, the General Partner or
their Affiliates that would otherwise be charged to the Partnership by
unaffiliated third party providers and (y) any overhead costs of the General
Partner. Nothing in this Section 6.06(a) shall limit any transaction permitted
under Section 6.01(c).
(b)    Neither the General Partner nor any Affiliate thereof is entitled to any
acquisition, financing or disposition fee from the Partnership.
6.07. Code Elections. The General Partner may, in its sole discretion, make (and
if made, may revoke) such elections under the Code or any successor thereto and
under any state or local tax law which the General Partner shall determine to be
in the best interests of the Partnership and its Partners. Notwithstanding
anything herein to the contrary, neither the Partnership nor the General Partner
shall make an election (i.e., check-the-box) under Section 301.7701-3 of the
Regulations for the Partnership to be classified for U.S. federal income tax
purposes as an association taxable as a corporation and so long as the
Partnership has a single Limited Partner, it is intended that the Partnership be
treated as a disregarded entity (and not as a partnership) for U.S. federal
income tax purposes.


23


11585382.7

--------------------------------------------------------------------------------






ARTICLE VII

MEETINGS
7.01. Meetings. An annual meeting of the Partners shall be held at such time and
place as the General Partner shall determine and the General Partner may
determine to hold any such meetings telephonically. Other meetings of the
Partners may be called for any purpose or purposes at any time by the General
Partner.

ARTICLE VIII

BOOKS, RECORDS AND BANK ACCOUNTS
8.01. Fiscal Year. The fiscal year of the Partnership (the “Fiscal Year”) shall
end on December 31 of each year unless otherwise required under the Code.
8.02. Accounting Basis; Records of Partnership Transactions. During the term of
the Partnership and for a period of not less than six years after the end of the
Partnership term, the General Partner shall cause the Partnership to maintain
true and correct books and records of the Partnership, including financial and
accounting records, tax-related records and audited financial statements, on the
accrual basis, showing all costs, expenditures, receipts, assets, liabilities,
profits and losses and all other records necessary to reporting the
Partnership’s business and affairs and sufficient to record the allocation of
profits, losses, and distributions as provided for herein. The cost of
maintaining the Partnership’s books and records shall be an expense of the
Partnership.
8.03. Partnership Records.
(a)    The Partnership will maintain at its principal place of business, or at
some other location chosen by the General Partner, the following records
(“Records”), and the General Partner shall use its commercially reasonable
efforts to maintain such records in compliance with the Investment Advisers Act
of 1940 and all other applicable law:
(i)    current list of the full name and last known mailing address of each
Partner set forth in alphabetical order together with the commitments and
contributions and the share of profits and losses of each Partner or information
from which such contribution and/or share can be readily derived;
(ii)    a copy of the Certificate of Limited Partnership and all amendments
thereto or restatements thereof, together with executed copies of any powers of
attorney pursuant to which any certificate or amendment has been executed;
(iii)    a copy of this Agreement, any amendments thereto and any restatements
thereof; and
(iv)    a copy of the Partnership’s federal, state and local income tax or
information returns and reports, if any, for the three most recent fiscal years.
(b)    Each Partner and his designated representatives shall be permitted access
to the Records of the Partnership at the principal office of the Partnership
during reasonable


24


11585382.7

--------------------------------------------------------------------------------





business hours upon five (5) days’ prior written notice and shall have the right
to make copies thereof at their own expense.
8.04. Preparation of Tax Returns; Tax Audits. The General Partner shall furnish
to each Partner (and former Partner) IRS Schedule K-1 (or so long as the
Partnership is treated as a disregarded entity for U.S. federal income tax
purposes, similar information as would be reported on IRS Schedule K-1) for each
taxable year of the Partnership as soon as reasonably practicable after the end
of such taxable year of the Partnership. The General Partner shall have
exclusive authority in connection with the preparation of the Partnership tax
returns and in selecting an accounting firm in connection with the preparation
of such returns; provided that for accounting and auditing purposes such firm
shall be a nationally recognized accounting firm, and for tax purposes such firm
shall be a nationally recognized firm. The cost of the preparation of all such
reports shall be an expense of the Partnership.
8.05. Annual/Quarterly Reports. Within one hundred twenty (120) days after the
end of each Fiscal Year, the General Partner shall cause to be prepared and sent
to the Partners unaudited financial statements of the Partnership for the Fiscal
Year then ended prepared in accordance with the accounting principles generally
accepted in the United States of America (“GAAP”), consistently applied,
including: (i) a balance sheet of the Partnership; (ii) a statement of the
Profits and Losses; (iii) a statement of changes in each Partner’s Capital
Account; and (iv) a statement of cash flows. Unless the General Partner causes,
at the cost of the Partnership, audited financial statements of the Partnership
to be prepared and delivered to each Partner with respect to a particular Fiscal
Year, at any time following such Fiscal Year, each Partner shall have the right
to request by written notice to the General Partner audited financial statements
of the Partnership for such Fiscal Year then ended to be prepared in accordance
with GAAP and delivered to such partner at the sole expense of the requesting
Partner. The General Partner shall provide each Partner, within one hundred and
twenty (120) days after the end of such Fiscal Year, a copy of the audited,
consolidated financial statements with respect to the Property which are
delivered to the senior mortgage lender with respect to the Property. Within
forty five (45) days after the end of each fiscal quarter the General Partner
shall prepare and send to the Partners a quarterly status report, including
unaudited financial statements of the Partnership for the prior fiscal quarter,
and a narrative description of the activities of, and material developments
affecting, the Partnership and the Investment relating to such quarter. Each
Partner shall have the right to obtain other information reasonably requested
from the General Partner and at such requesting Partner’s expense. The General
Partner hereby agrees to include disclosure in the financial statements
describing all material transactions entered into by the Partnership with the
General Partner, the Principals, or their respective Affiliates, immediate
family members, family trusts or estate planning vehicles. To the extent any
Principal or Affiliate of the Partnership grants any personal guarantee, the
General Partner shall use reasonable best efforts to ensure that such personal
guarantee is referenced in the footnotes to the quarterly financial statements
of the Partnership.
8.06. Bank Accounts; Temporary Investments. All receipts, funds and income of
the Partnership shall be deposited in the name of the Partnership in such bank
account or accounts of a commercial bank, savings and loan association or other
financial institution as the General Partner from time to time shall determine.
Withdrawals from said banks shall be made on the signature of such Persons
designated by the General Partner, and there shall be no commingling of the
moneys and funds of the Partnership with moneys and funds of any other entity or
Person. Notwithstanding the foregoing, the General Partner on behalf of the
Partnership shall be authorized to invest Partnership funds temporarily not
needed for Partnership purposes in United States


25


11585382.7

--------------------------------------------------------------------------------





Treasury obligations, money market funds, certificates of deposit, bankers’
acceptances, or any other similar money market instruments or funds and such
other similar money market instruments or funds and such other short term
investments and highly rated preferred instruments as the General Partners shall
select.
8.07. Tax Matters Partner; Partnership Representative; Tax Audits.
(a)    The General Partner shall at all times constitute, and have full powers
and responsibilities as, the “tax matters partner” of the Partnership for
purposes of Section 6231(a)(7) of the Code so long as such designation is
applicable and shall thereafter be designated as “partnership representative” of
the Partnership for purposes of Section 6223(a) of the Code as amended by
Section 1101 of the Budget Act. The General Partner is specifically directed and
authorized to take whatever steps the General Partner deems necessary or
desirable to perfect any such designation, including filing any forms or
documents with the Internal Revenue Service and taking such other action as may
from time to time be required under Regulations and, upon request of the General
Partner, the Limited Partners shall execute any forms or statements required in
connection therewith.
(b)    In the event the Partnership or a Partnership Affiliate shall be the
subject of an income tax audit by any U.S. federal, state or local authority, to
the extent the Partnership or such Partnership Affiliate is treated as an entity
for purposes of such audit, including administrative settlement and judicial
review, the General Partner shall be authorized to act for, and their decision
shall be final and binding upon, the Partnership and each Partner thereof. If
the Partnership receives a notice of final partnership adjustment from the
Internal Revenue Service, the General Partner (in its capacity as “tax matters
partner” or “partnership representative”, as applicable) may, as determined in
its good faith discretion and with respect to any applicable year, (i) elect to
apply the provisions of Section 1101 of the Budget Act with respect to any
imputed underpayment arising from such adjustment and/or (ii) cause the
Partnership to (x) elect the application of Section 6226 of the Code, as amended
by Section 1101 of the Budget Act, with respect to any imputed underpayment
arising from such adjustment, and (y) furnish to each Partner, and former
Partner (as applicable), a statement of such Partner’s share (based on the year
to which such adjustment relates) of any adjustment to income, gain, loss,
deduction or credit (as determined in the notice of final partnership
adjustment). All expenses incurred in connection with any such audit,
investigation, settlement or review shall be borne by the Partnership or the
Partnership Affiliate, as appropriate. Each Limited Partner agrees that such
Limited Partner will not treat any Partnership item inconsistently on such
Limited Partner’s individual income tax return with the treatment of the item on
the Partnership’s tax return and that such Limited Partner will not
independently act with respect to tax audits or tax litigation affecting the
Partnership, unless previously authorized to do so in writing by the General
Partner, which authorization may be withheld in the sole discretion of the
General Partner.
8.08. Filings and Reports. Each Partner agrees to cooperate with the other
Partners and the Partnership in the filing of any disclosure, schedule, report,
certificate or other instrument required to be filed by or on behalf of the
Partnership, or any partnership, corporation or joint venture through which the
Partnership carries out its purposes, under the laws of the United States, any
state or political subdivision thereof or any foreign nation or political
subdivision thereof. In connection therewith, each Partner agrees to provide the
General Partner and/or the Partnership with all information required to complete
such filings.


26


11585382.7

--------------------------------------------------------------------------------





8.09. Other Information. From time to time, upon the request of the General
Partner, each Limited Partner shall provide such information as is necessary or
desirable in order for the General Partner to determine whether any subsidiary
entity (the “Subsidiary”) is a “domestically controlled qualified investment
entity” within the meaning of Section 897(h)(4)(B) of the Code including a
representation, made to the best of the Limited Partner’s knowledge, regarding
the percentage of the Limited Partner’s indirect interest in the Subsidiary that
would be treated as held by “foreign persons” for purposes of determining the
Subsidiary’s “foreign ownership percentage” within the meaning of Section
897(h)(4)(C) of the Code.

ARTICLE IX

ASSIGNABILITY OF PARTNERSHIP INTERESTS; SALE OF THE INVESTMENT
9.01. Restrictions on Transfer or Assignment of Partnership Interests.
(a)    Except as otherwise provided in subsection (c) below, no Partner may
sell, transfer, assign, pledge, hypothecate or otherwise dispose of
(collectively “Transfers”) all or any part of its Partnership Interest (whether
voluntarily, involuntarily or by operation of law and including through any
financial instrument or contract the value of which is determined in whole or in
part by reference to the Partnership (including the amount of Partnership
distributions, the value of Partnership assets or the results of Partnership
operations)) unless all of the following conditions shall have been satisfied:
(i)    the General Partner consents in writing to such Transfer, which consent
shall not be unreasonably withheld, conditioned or delayed by the General
Partner;
(ii)    any Partner that plans to Transfer its Partnership Interest must, prior
to such Transfer, deliver to the General Partner, if so requested, an opinion of
counsel or certificate (which counsel and opinion or certificate shall be
reasonably acceptable to the General Partner), that the Transfer (i) will not
cause the Partnership to terminate for federal income tax purposes; (ii) will
not cause the Partnership to be treated as a “publicly traded partnership”
within the meaning of Section 7704 of the Code; (iii) will not violate the
registration requirements of the United States Securities Act of 1933, as
amended from time to time, the United States Securities Exchange Act of 1934, as
amended from time to time, or of any applicable state securities laws, rules or
regulations; and (iv) will not require the Partnership to register as an
investment company under the United States Investment Company Act of 1940, as
amended from time to time (the “Company Act”);
(iii)    the instrument conveying such Partnership Interest is in form and
substance satisfactory in all respects to the General Partner and is delivered
to and accepted by such General Partner for recordation on the books of the
Partnership;
(iv)    with respect to Transfers by the Limited Partners, such Transfer shall
first be subject to the right of first offer in favor of the General Partner or
its designee, which right of first offer is more particularly described on Annex
B attached hereto; and


27


11585382.7

--------------------------------------------------------------------------------





(v)    such Transfer shall not be in violation of, or result in any default
under, any agreement or other document affecting the Investments, and any
Transfer that is in such violation shall be void ab initio.
Notwithstanding the foregoing and subject to Section 5.05(b), unless a
transferee is admitted as a substitute Partner to the Partnership in accordance
with the provisions of subsection (b) set forth below, the transferor shall not
be relieved of any liability hereunder, and the transferee shall not be entitled
to any of the rights granted to a Partner hereunder, other than the right to
receive all or part of the share of the income, gain, losses or cash
distributions to which his transferor would otherwise be entitled.
(b)    A transferee of the Partnership Interest of a Partner, or any portion
thereof, shall become a substitute Partner entitled to all the rights, and
subject to all of the obligations and restrictions, of the Partner (subject to
Section 5.05(b)) if, and only if:
(i)    the transferor gives the transferee such right;
(ii)    the General Partner, in its sole and absolute discretion, consents to
such substitution, which consent shall not be unreasonably withheld, conditioned
or delayed by the General Partner;
(iii)    the transferee is a “qualified purchaser” as defined in Section
2(a)(51) of the Company Act, and the rules and regulations promulgated
thereunder, unless the General Partner, in its sole and absolute discretion,
consents to the substitution of such transferee that is not a “qualified
purchaser”;
(iv)    the transferee is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act, unless the General Partner, in its sole
and absolute discretion, consents to the substitution of such transferee that is
not an “accredited investor”;
(v)    the transferee pays to the Partnership all costs and expenses incurred in
connection with such substitution; and
(vi)    the transferee executes and delivers such instruments, including without
limitation a subscription agreement, in form and substance satisfactory to the
General Partner, as it may deem necessary or desirable to effect such
substitution and to confirm the agreement of the transferee to be bound by all
of the terms and provisions of this Agreement, and the restrictions against
transfer set forth in this Article IX.
(c)    Notwithstanding the provisions of this Section 9.01, without the consent
of a Majority in Interest of the Limited Partners (not Affiliated with RXR), the
General Partner may not Transfer all or any part of its Partnership Interest.
(d)    Upon the Transfer of all or less than all of a Partnership Interest by
any Partner as provided in this Section 9.01, the income, loss, gain, deduction
and credit attributable to the interest so transferred shall be allocated
between the transferor and transferee based upon the number of days during the
applicable taxable year of the Partnership that the interest so transferred was
held by each of them, without regard to the results of Partnership activities
during the period in which each was the holder or such other method permitted
under Section 706 of the


28


11585382.7

--------------------------------------------------------------------------------





Code and selected by the General Partner. The Partnership and the General
Partner shall be entitled to treat the record owner of any Partnership Interest
as the absolute owner thereof, and shall incur no liability for distributions of
cash or other property or allocations of income, gain, loss, deduction or credit
made in good faith to such owner until such time as a written assignment of such
Partnership Interest has been received and accepted by the General Partner and
recorded on the books of the Partnership. Any Transfer of a Partnership Interest
or an indirect Interest in contravention of any of the provisions of this
Article IX or any provision of any contract or agreement to which the
Partnership is a party shall be void and ineffective and shall not be binding
upon or recognized by the Partnership.
(e)    Notwithstanding anything in this Agreement to the contrary, in no event
shall the Partnership have more than 100 partners for purposes of the
“publicly-traded partnership” regulations under Treasury Regulation Section
1.7704-1(h) and any Transfer in violation of this Section 9.01(e) shall be void
ab initio.
9.02. Events of Withdrawal of a Partner. In the Event of Withdrawal of any
Partner (the “Withdrawing Partner”), subject to Section 10.01, the legal
representative of the Withdrawing Partner shall have such power as the
Withdrawing Partner possessed to constitute a successor as an assignee of his
Partnership Interest and to join with such assignee in making application to
substitute such assignee as a Partner. Such legal representative shall succeed
to the rights of the Withdrawing Partner to receive distributions from the
Partnership and allocations of income, gain, loss, deduction and credit;
provided, however, that such legal representative shall not have the right to
become a substitute Partner in the place of the Withdrawing Partner unless the
conditions of Section 9.01(b) hereof are first satisfied.
9.03. Sale of the Investment. In the event that the VAF III Partnerships elect
to sell, transfer or otherwise convey all or any portion of their interests in
the Investment, the Partnership (i) in the event all of the VAF III Partnerships
elect to sell, transfer or otherwise convey their entire combined interest in
the Investment to any Person, shall also be required to sell, transfer or
otherwise convey its entire interest in the Investment to such Person or (ii) in
the event that the VAF III Partnerships elect to sell, transfer or otherwise
convey less than all of its interest in the Investment to another Person, the
Partnership shall be required to sell, transfer or otherwise convey its pro rata
portion of its interest in the Investment to such Person.

ARTICLE X

DISSOLUTION AND TERMINATION
10.01. Events of Dissolution.
(a)    The Partnership shall be dissolved upon the earliest to occur of the
following (each an “Event of Dissolution”):
(i)    the sale by the Partnership of all or substantially all of its assets
(unless the General Partner shall elect to continue the existence of the
Partnership);
(ii)    an Event of Withdrawal shall occur with respect to the General Partner;
or
(iii)    upon the election of all Partners.


29


11585382.7

--------------------------------------------------------------------------------





Upon the occurrence of an Event of Dissolution specified in Section
10.01(a)(iii), then, to the extent permissible under applicable federal and
state tax law, the vote of a Majority in Interest of the Limited Partners (not
Affiliated with RXR), taken within ninety (90) days after the occurrence of such
event is sufficient to continue the life of the Partnership. In the event that a
Majority in Interest of the Limited Partners not Affiliated with the General
Partner, so elect to continue the Partnership, the business of the Partnership
shall be continued in a reconstituted form as a successor limited partnership if
necessary with a substitute general partner chosen by a Majority in Interest of
the Limited Partners remaining, upon the terms of this Agreement, and the
interest of the Withdrawing Partner shall be governed by Section 9.02.
(b)    Following the dissolution of the Partnership, the General Partner shall
liquidate the assets of the Partnership as promptly as shall be practicable, but
in an orderly and commercially reasonable manner. The proceeds of such
liquidation shall be applied in the following order of priority:
(i)    first, to the payment of debts and liabilities of the Partnership and the
costs and expenses of the dissolution and liquidation;
(ii)    then, to the establishment of any reserves that the General Partner may
deem reasonably necessary to satisfy any contingent liabilities of the
Partnership; and
(iii)    then, to the Partners in accordance with Section 5.01.
10.02. Additional Give Back Obligations
(a)    Notwithstanding anything else contained in this Agreement, if an
indemnity obligation or other liability arises (such as an indemnity obligation
arising after realization of the Investment, the proceeds of which have already
been distributed) and the amount of the Reserves, if any, with respect to such
obligation or liability is less than the amount of such obligation or liability
(a “Continuing Liability”), the General Partner may require the Partners to make
a contribution to the Partnership at any time or from time to time, whether
before or after the dissolution and termination of the Partnership pursuant to
this Article X or, subject to Section 9.02, before or after such Partner’s
withdrawal from the Partnership, of all or any portion of the amount of the
distributions previously made by the Partnership to such Partner; provided that:
(i)    no Partner shall be required to contribute any amount that was
distributed to such Partner more than two (2) years prior to such time (except
that, if at the end of such two (2) year period the General Partner reasonably
believes that a Continuing Liability exists or may arise that may require the
return of such distributions in the following year, the General Partner may so
notify the Partners at such time and the obligation of the Partners to
contribute pursuant to this Section 10.02 in respect of any Continuing Liability
referred to in the notice shall survive beyond such two (2) year period until
the earlier of satisfaction of such obligation and three (3) years after the
date of the relevant distribution);
(ii)    no Partner shall be required to contribute any amount which, together
with all amounts previously contributed pursuant to this Section 10.02 would
exceed the lesser of (x) the total amount of distributions previously received
by such Partner (or the predecessor in interest to such Partner), and (y)
twenty-five percent (25%) of the


30


11585382.7

--------------------------------------------------------------------------------





Capital Commitment of such Partner (or the predecessor in interest to such
Partner) pursuant to this Agreement; and
(iii)    the Limited Partners will only be required to make a Capital
Contribution pursuant to this Section 10.02 if the General Partner concurrently
makes its share of such payment as determined pursuant to paragraph (b) of this
Section 10.02.
(b)    If the Continuing Liability arises, then each Partner (including the
General Partner) that has received distributions in connection with the
Investment will make a Capital Contribution to the Partnership in such amounts
as shall result in each Partner retaining cumulative distributions from the
Partnership (net of any returns of distributions under this Section 10.02) equal
to the cumulative amount that would have been distributed to such Partner had
the amount of distributions been, at the time of such distribution, reduced by
the amount of such Continuing Liability, as equitably determined by the General
Partner; and thereafter, or in any other circumstances, the amount required to
be contributed by each Partner under this Section 10.02 shall be in proportion
to its Commitments; provided, however, that such amount shall not exceed the
amount set forth in Section 10.02(a)(ii).
(c)    Upon any determination (at any time and from time to time) by the General
Partner that a Continuing Liability will be or has been incurred for which a
Capital Contribution will be required pursuant to this Section 10.02, the
General Partner will promptly provide written notification thereof to each
Partner. Such notification shall include a reasonable description of such
Continuing Liability, the amount of the required contribution by each Partner
and the date by which contribution or payment must be made (which date shall be
at least 15 Business Days from and including the date of delivery of the
notification). Prior to the contribution deadline, each Partner will deliver to
the General Partner (or the Person or Persons specified by the General Partner)
the amount of the required contribution, provided, however, that such amount
shall not exceed the amount set forth in Section 10.02(a)(ii). If a Partner
makes a Capital Contribution pursuant to this Section 10.02 with respect to a
distribution previously received by the Partner (or predecessor to such
Partner), (i) the distribution will be treated as if it had not been made, and
(ii) the contribution will not be deemed a Capital Contribution for purposes of
the calculation of such Partner’s unfunded Capital Commitment.
(d)    The provisions of this Section 10.02 shall be in addition to and not
affect the obligations of the Limited Partners under Section 17-607 of the Act
or any other provision of applicable law. Nothing in this Section 10.02 is
intended to expand the rights of an Indemnitee to indemnification or
contribution under this Agreement.


31


11585382.7

--------------------------------------------------------------------------------






ARTICLE XI

INTENTIONALLY OMITTED

ARTICLE XII

MISCELLANEOUS
12.01. Notices. Any and all notices or demands permitted or required to be made
under this Agreement shall be in writing, signed by the Partner giving such
notice or demand and shall be delivered (i) personally, (ii) by overnight
courier, (iii) by registered or certified mail, return receipt requested, (iv)
by facsimile transmission or (v) by electronic communication (i.e., email), to
the Person required to receive such notice. Notices directed to a Partner shall
be delivered to his address as set forth in the books and records of the
Partnership, or at such other address as may be supplied by written notice given
in conformity with the terms of this Section 12.01. All such notices or demands
shall be deemed delivered, as applicable:
(a)    on the date of the personal delivery or receipt of the facsimile
transmission;
(b)    on the date of the signed receipt for certified or registered mail;
(c)    on the next business day for overnight mail; or
(d)    in the case of electronic communication, at the time when it becomes
capable of being retrieved by the addressee at an electronic address designated
by the addressee. An electronic communication is presumed to be capable of being
retrieved by the addressee when it reaches the addressee’s electronic address.
12.02. Successors and Assigns. Subject to the restrictions on Transfers set
forth herein, each and every provision hereof shall be binding upon and shall
inure to the benefit of the Partners, their respective successors,
successors-in-title, heirs and assigns, and each and every successor-in-interest
to any Partner, whether such successor acquires such interest by way of gift,
purchase, foreclosure, or by any other method, shall hold such interest subject
to all of the terms and provisions of this Agreement.
12.03. Power of Attorney.
(a)    Each Limited Partner irrevocably makes, constitutes and appoints the
General Partner, as long as it is acting in such capacity, his true and lawful
attorney in fact, in its name, place and stead and for its use and benefit, to
make, execute, acknowledge, deliver, record and file:
(i)    any amendments to or restatements of this Agreement as may be required by
applicable law or permitted pursuant to the terms of this Agreement;
(ii)    all papers which may be deemed necessary or desirable to effect the
dissolution and termination of the Partnership;


32


11585382.7

--------------------------------------------------------------------------------





(iii)    any and all amendments to this Agreement necessary to admit additional
or substitute Partners or to reflect adjustments in interests, provided such
substitutions, additions or adjustments are in accordance with the terms of this
Agreement;
(iv)    any amendments to or restatements of the Certificate of Limited
Partnership, or any business certificate, fictitious name certificate, or other
instrument or document of any kind, or any amendments thereto, necessary or
desirable to accomplish the business, purposes and objectives of the Partnership
or required by applicable Federal, state or local law; and
(v)    any other document or instrument which the General Partner deems
necessary or desirable to carry out the purposes of the Partnership;
it being expressly intended by each of the Partners that the foregoing power of
attorney is coupled with an interest and irrevocable.
(b)    The power of attorney set forth above shall survive any permitted
Transfer by a Partner of all or part of his Partnership Interest.
(c)    The General Partner shall notify each Limited Partner without delay
following the exercise of the power of attorney in its name pursuant to this
Section 12.03 and shall provide a copy of any agreement, instrument or other
document that is signed by the General Partner pursuant to the power of
attorney. The power of attorney granted to the General Partner by each Limited
Partner shall be automatically terminated and shall cease to have effect if the
General Partner files a petition in bankruptcy, is dissolved or is no longer the
General Partner of the Partnership, in each case upon the occurrence of any such
event.
12.04. Amendments.
(a)    Subject to Section 12.04(b), amendments to this Agreement may be made by
the General Partner with the consent of a Majority in Interest of the Limited
Partners; provided that any amendment to, or which has the effect of amending,
Section 1.03, Article IV, Article V or Section 6.06 shall be made by the General
Partner with the consent of all the Limited Partners not Affiliated with RXR and
any other Section that requires the consent of a specified percentage in
Interest of the Limited Partners not Affiliated with RXR that is greater than
50% shall be made by the General Partner with the consent of such specified
percentage in Interest of the Limited Partners not Affiliated with RXR.
(b)    Notwithstanding the provisions of Section 12.04(a) hereof, amendments may
be made to this Agreement by the General Partner, without the consent or
approval of the Limited Partners:
(i)    to add to the duties or obligations of the General Partner or surrender
any right or power granted to the General Partner herein;
(ii)    to cure any ambiguity, to correct or supplement any provision herein
which may be inconsistent with law or any other provision herein or to make any
other provisions with respect to matters or questions arising under this
Agreement which will not be inconsistent with law or the provisions of this
Agreement;


33


11585382.7

--------------------------------------------------------------------------------





(iii)    to delete or add any provision of this Agreement required to be so
deleted or added by any Investment lender, Federal agency or by a state “Blue
Sky” commission or such similar agency, which addition or deletion is deemed by
such Person to be for the benefit or protection of such Investment lender’s
interest in a Investment loan, or of the Partners, as applicable;
(iv)    to accommodate investments in the Partnership by employee benefit plans
and other tax-exempt entities through group trusts or other investment vehicles,
(v)    to effect changes to comply with any applicable law, including the
Investment Company Act of 1940, as amended, the Investment Advisers Act of 1940,
as amended, and ERISA,
(vi)    to prevent the Partnership from being treated as a publicly traded
partnership under Section 7704 of the Code,
(vii)    to accommodate the creation of special purpose investment vehicles and
facilitate the status of any such special purpose investment vehicle as a “real
estate investment trust” for U.S. federal income tax purposes;
(viii)    to amend the provisions of this Agreement relating to the allocations
of Profits or Losses or items thereof (including, without limitation,
non-taxable receipts or non-deductible expenditures) or credits among the
Partners in a manner having the least possible effect on such provisions, if the
Partnership is advised at any time by the Partnership’s independent certified
public accountants or legal counsel that in their opinion such amendments are
necessary to give such provisions a basis on which such allocations would be
respected for Federal income tax purposes, or if necessary so as to cause the
Capital Accounts of the Partners at the time of liquidation of the Partnership
to be in proportion to the amounts which would be distributed if liquidating
proceeds available to be distributed to Partners were distributed in accordance
with Section 5.01 rather than Section 10.01 (any such amendment to be made by
the General Partner in reliance upon the advice of the accountants or legal
counsel described above shall be deemed to be made in compliance with the
fiduciary obligation of the General Partner to the Partnership and the Partners,
and no such amendment shall give rise to any claim or cause of action by any
Partner); and
(ix)    to reflect the admission, withdrawal, or substitution of Partners.
(c)    The power of attorney granted pursuant to Section 12.03 may be used by
the General Partner to execute on behalf of the Partners any document evidencing
or effecting an amendment adopted in accordance with the terms of this Section
12.04.
12.05. No Waiver. The failure of the General Partner to insist upon strict
performance of a covenant hereunder or of any obligation hereunder, irrespective
of the length of time for which such failure continues, shall not be a waiver of
the General Partner’s right to demand strict compliance in the future. No
consent or waiver, express or implied, to or of any breach or default in the
performance of any obligation hereunder, shall constitute a consent or waiver to
or of any other breach or default in the performance of the same or any other
obligation hereunder.


34


11585382.7

--------------------------------------------------------------------------------





12.06. Entire Agreement/Side Letters/Commercial Activity. This Agreement,
together with the subscription agreement of each of the Limited Partners,
constitutes the full and complete agreement of the parties hereto with respect
to the subject matter hereof; provided that the General Partner shall have the
right, on its own behalf or on behalf of the Partnership or its Affiliates, to
enter into a side letter or similar agreement with a Limited Partner that has
the effect of establishing rights under, or altering or supplementing the terms
hereof, with respect to such Limited Partner or any subscription agreement. The
parties agree that any terms contained in a side letter or similar agreement to
or with a Limited Partner shall govern with respect to such Limited Partner
notwithstanding the provisions of this Agreement or any subscription agreement.
Without limiting the generality of the foregoing, the General Partner and its
Affiliates may, in their sole discretion, agree to or impose fees or
performance-based compensation on a Limited Partner that are different from
those described herein, and may enter into other agreements with a Limited
Partner that may affect the Limited Partner’s economic or legal rights and
obligations with respect to the Limited Partner’s investment in the Partnership,
each as may be agreed to with the Limited Partner, without notice to other
Limited Partners. Each Partner hereby acknowledges that this Agreement
constitutes “commercial activity” (as such term is defined in 28 U.S.C. §
1603(d) and used in 28 U.S.C. §1605(a)(2)) that will have a direct effect in the
United States, and in no way shall such actions be construed as governmental or
public acts.
12.07. Captions. Titles or captions of Sections contained in this Agreement are
inserted only as a matter of convenience and for reference, and in no way
define, limit, extend or describe the scope of this Agreement or the intent of
any provision hereof.
12.08. Counterparts. This Agreement may be executed in several counterparts, all
of which together shall for all purposes constitute one Agreement, binding on
all the Partners and the Partnership notwithstanding that all the Partners and
the Partnership have not signed the same counterpart.
12.09. Interpretation.
(a)    The singular includes the plural and the plural includes the singular.
(b)    The word “or” is not exclusive and the word “including” is not limiting.
(c)    References to a law include any rule or regulation issued under the law
and any amendment to the law, rule or regulation.
(d)    References to an Article, Section, Exhibit, Annex or Schedule mean an
Article, Section, Exhibit, Annex or Schedule contained in or attached to this
Agreement.
(e)    References to any decision-making authority of the General Partner in
this Agreement (including the words “discretion”, “sole discretion” and
“absolute discretion”) shall, unless expressly provided to the contrary, be
deemed to authorize it to make such decisions in its sole and absolute
discretion.
(f)    The words “affiliated” and “unaffiliated” have meaning consistent with
the defined term “Affiliate.”


35


11585382.7

--------------------------------------------------------------------------------





(g)    The caption headings in this Agreement are for convenience and reference
only and do not define, modify or describe the scope or intent of any of the
terms of this Agreement.
(h)    This Agreement will be interpreted and enforced in accordance with its
provisions and without the aid of any custom or rule of law requiring or
suggesting construction against the party drafting or causing the drafting of
the provisions in question.
12.10. Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and interpreted, construed and enforced
in accordance with the internal laws of the State of Delaware.
12.11. No Third Party Rights. Nothing in this Agreement shall be deemed to
create any right in any Person not a party hereto (other than the permitted
successors and assigns of a party hereto) and this Agreement shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any third party (except as aforesaid).
12.12. Confidentiality.
(a)    To the extent permitted by applicable law and unless otherwise approved
in writing by the General Partner, each Limited Partner agrees to keep
confidential, and not to make any use of (other than for purposes reasonably
related to its Interests or for purposes of filing such Limited Partner’s tax
returns or for other routine matters required by law) nor to disclose to any
Person, any information or matter relating to the Partnership and its affairs
and any information or matter related to any Investment (other than disclosure
to such Limited Partner’s Affiliates and their respective owners, directors,
officers, employees, agents, advisors or representatives (each such Person being
hereinafter referred to as an “Authorized Representative”), except that a Person
who is not subject to the direction or control of such Limited Partner shall not
constitute an Authorized Representative unless such Person shall agree for the
benefit of the Partnership and the General Partner to be bound by a
confidentiality undertaking on substantially the same terms as set forth in this
Section 12.12); provided that such Limited Partner and its Authorized
Representatives may make such disclosure to the extent that (i) the information
being disclosed is publicly known at the time of any proposed disclosure by such
Limited Partner or Authorized Representative, (ii) the information subsequently
becomes publicly known through no act or omission of such Limited Partner or
Authorized Representative, (iii) the information otherwise is or becomes legally
known to such Limited Partner other than through disclosure by the Partnership
or the General Partner, (iv) such disclosure, in the opinion of legal counsel
(which may be inside counsel) of such Limited Partner or Authorized
Representative, is required by law, rule or regulation or (v) such disclosure is
in connection with any litigation or other proceeding between any Limited
Partner and the General Partner; provided further that each Limited Partner will
be permitted, after notice to the General Partner, to correct any false or
misleading information which may become public concerning such Limited Partner’s
relationship to the Partnership, the General Partner or any Person in which the
Partnership holds, or contemplates acquiring, any Investment. Prior to making
any disclosure required by law, each Limited Partner shall notify the General
Partner of such disclosure and advise the General Partner as to the opinion
referred to above. Prior to any disclosure to any Authorized Representative,
each Limited Partner shall advise such Authorized Representative of the
obligations set forth in this Section 12.12(a), inform such Authorized
Representative of the confidential nature of such information and direct such
Authorized Representative to keep all such information in the strictest
confidence and to use such information


36


11585382.7

--------------------------------------------------------------------------------





only for purposes relating to such Limited Partner’s Interests. Notwithstanding
anything in the foregoing, if required by applicable law, rule or regulation, a
Limited Partner may publicly disclose this Agreement and/or its subscription
agreement.
(b)    Notwithstanding anything in the foregoing or anything else contained in
this Agreement to the contrary, except as reasonably necessary to comply with
applicable securities laws, each Partner (and any employee, representative or
other agent thereof) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure of the offering and ownership of a
Partnership Interest and any Partnership transaction and all materials of any
kind (including opinions and other tax analyses) that are provided to such
Partner relating to such tax treatment and tax structure. For this purpose, “tax
structure” means any facts relevant to the U.S. federal or state income tax
treatment of the offering and ownership of Partnership Interest and any
Partnership transaction, and does not include information relating to the
identity of the Partnership and its Affiliates.
12.13. Consent. Wherever in this Agreement the consent of the Limited Partners
is required, unless specifically stated otherwise, such phrase shall mean the
consent of a majority of the limited partnership interests held by all Limited
Partners other than Limited Partners that are Affiliates of RXR.




[SIGNATURE PAGES FOLLOW]






37


11585382.7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto hereby execute this Agreement as of the
date first written above.


 
GENERAL PARTNER:
 
 
 
RXR VAF III 1285 GP LP,
 
a Delaware limited partnership
 
 
 
 
By: RXR VAF III GP LLC,
 
its general partner
 
 
 
 
By:
/s/ Jason Barnett
 
 
Name:
Jason Barnett
 
 
Title:
Authorized Person





[Signature Page to LPA of RXR VAF III 1285 Co-Investor Parallel LP]




11585382.7

--------------------------------------------------------------------------------








 
LIMITED PARTNER:
 
 
 
1285 INVESTOR NT-NSR, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
 
Name:
Ronald J. Lieberman
 
 
Title:
Executive Vice President, General Counsel & Secretary





[Signature Page to LPA of RXR VAF III 1285 Co-Investor Parallel LP]




11585382.7